Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A network interface device, comprising an entry port configured to connect the network interface device to a radio- frequency (RF) signal source, a splitter/combiner configured to split a downstream RF signal received by the entry port from the RF signal source into a first portion of the downstream RF signal and a second portion of the downstream RF signal, a passive port configured to connect the network interface device to a first client device, an active port configured to connect the network interface device to a second client device, a passive RF signal path coupling the entry port to the passive port, an active RF signal path coupling the entry port to the active port, and an amplifier circuit configured to amplify the second portion of the downstream RF signal in the active RF signal path, wherein the active port is configured to provide an upstream RF signal through the amplifier circuit to the entry port, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wells et al US 20130291029 discloses attenuation of upstream and downstream signals.
Chominski et al US 20180013595 discloses attenuation of upstream and downstream signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
12/29/2021